

115 HR 1314 IH: Renewable Fuel Standard Elimination Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1314IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Goodlatte (for himself, Mr. Rothfus, Mr. Duncan of South Carolina, Mr. Yoho, Mr. Sessions, Mr. Weber of Texas, Mrs. Black, Mr. Roe of Tennessee, Mr. Pearce, Mr. Massie, Mr. Sensenbrenner, Mr. Gosar, Mr. Smith of Texas, Mr. Brat, Mr. Culberson, Mr. Collins of Georgia, Ms. Foxx, Mr. Rohrabacher, Mr. Rice of South Carolina, Mr. Brady of Texas, Mr. Farenthold, Mr. Gohmert, Mr. Labrador, Mr. McClintock, Mr. Olson, Mr. LaMalfa, Mr. Franks of Arizona, Mr. Bridenstine, Mr. Brooks of Alabama, Mr. McCaul, Mr. Lamborn, Mr. Jordan, Mr. Posey, Mr. Palazzo, Mr. Barton, Mr. Jody B. Hice of Georgia, Mr. Dent, Mr. Sam Johnson of Texas, Mr. Babin, Mr. Westerman, Mr. Francis Rooney of Florida, Mr. Poe of Texas, Mr. Chaffetz, Mr. Harris, Mr. Marchant, Mr. Valadao, Mr. Holding, Mr. Zeldin, Mr. DeSantis, Mr. Murphy of Pennsylvania, Mr. Hensarling, Mr. Carter of Texas, Mr. Pittenger, Mr. Meadows, Mr. Cole, Mr. Stewart, Mr. Bishop of Utah, Mr. Schweikert, Mr. Faso, Ms. Granger, and Mr. Williams) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the renewable fuel program of the Environmental Protection Agency.
	
 1.Short titleThis Act may be cited as the Renewable Fuel Standard Elimination Act. 2.Repeal of renewable fuel programSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is repealed.
		